Judgment, Supreme Court, New York County (Robert M. Stolz, J.), rendered January 17, 2006, convicting him, after a jury trial, of assault in the second degree, criminal mischief in the third degree and resisting arrest, and sentencing him, as a second felony offender, to an aggregate term of four years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was *407not against the weight of the evidence. There was ample evidence that the police officer sustained a physical injury (see Penal Law § 10.00 [9]; People v Guidice, 83 NY2d 630, 636 [1994]; People v Chiddick, 8 NY3d 445 [2007]), including the officer’s testimony that he was cut and bleeding, was in pain, required stitches, suffered from increased migraines, and was absent from work for several days as a result of the incident. Concur—Lippman, P.J., Mazzarelli, Marlow, Catterson and Kavanagh, JJ.